Title: From George Washington to John Kean, 10 November 1791
From: Washington, George
To: Kean, John



Sir,
Philadelphia, Novr 10th 1791

The weighty consideration which you mention as having determined you to accept the appointment of Cashier to the Bank of the U. States and the disinterested manner in which you have offered to continue your services to the Government, as far

as may be compatible with the duties of your new station, conspire to induce my approbation of your conduct.
As it is stated that so considerable a progress has been made by the Commissioners in the business confided to them, that the determination of a few more important questions may enable the Clerks to proceed in the Completion of it with the exception of some particular cases: And as the time assigned by Law for the termination of the Commission expires in July next; I conclude that it will be adviseable for you to continue to act till that period, if experience shall not in the mean time evince that the want of a more entire attention to the object than you will be able to bestow is prejudicial or inconvenient to the public service.
It will remain with you to concert with your colleagues the mode in which you can best cooperate with them; as on the arrangement which can be made in this respect, with reciprocal accommodation and without retarding the public business must essentially depend the propriety of continuing or relinquishing the idea of your future aid.
I shall think it proper that compensation be made for the service which shall be rendered by you.
